DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, FIG. 7 and 8 in the reply filed on July 15, 2022 is acknowledged.
Claims 9-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-15 of U.S. Patent No. 10,541,243. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instance application
U.S. Patent 10,541,243 
Differences
1, 2, 8
1, 11, 13
Claims 1, 11, 12, 13 of ‘243 encompasses the claimed subject matter of the instance application
4
3, 15
Claims 3, 15 of ‘243 encompasses the claimed subject matter of the instance application
6
4
Claims 2, 14 of ‘243 encompasses the claimed subject matter of the instance application
7
2, 14
Claims 2, 14 of ‘243 encompasses the claimed subject matter of the instance application






Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2019, March 10, 2020, May 11, 2021, September 17, 2021, April 26, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriguchi et al (U.S. 2005/0006707).
Regarding claim 1. Eriguchi et al discloses a semiconductor device (FIG. 6A), comprising: 
a first conductor (FIG. 6A, item 107) disposed on a substrate (FIG. 6A, item 101); 
a first contact (FIG. 6A, item 109c) disposed on the first conductor (FIG. 6A, item 107);  
5a second contact (FIG. 6A, item 109b) disposed on the substrate (FIG. 6A, item 101) and spaced apart from the first conductor (FIG. 6A, item 107) and the first contact (FIG. 6A, item 109c); and 
a third contact (FIG. 6A, item 112bb) directly disposed on the first (FIG. 6A, item 109c) and second (FIG. 6A, item 109b) contacts and connecting the first (FIG. 6A, item 109c) and second (FIG. 6A, item 109b) contacts to each other.  

Regarding claim 102. Eriguchi et al discloses all the limitation of the semiconductor device of claim 1 above.
Eriguchi et al further discloses wherein the first to third (FIG. 6A, items 109b, 109c, 112b) contacts are disposed in an insulating layer (FIG. 6A, item 110).  

Regarding claim 8. Eriguchi et al discloses all the limitation of the semiconductor device of claim 1 above.
Eriguchi et al further discloses wherein the first conductor (FIG. 6A, item 107) is a gate electrode ([0117], i.e. he gate electrode 107) and the first to third contacts are conductive structures ([0120], i.e.  conductor 112b is connected to the active region 105 via a W plug 109b and is connected to the gate electrode 107 via the W plug 109c.).

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriguchi et al (U.S. 2005/0006707).

Regarding claim 1. Eriguchi et al discloses a semiconductor device (FIG. 13A), comprising: 
a first conductor (FIG. 13A, item 137) disposed on a substrate (FIG. 13A, item 131); 
a first contact (FIG. 13A, item 139c) disposed on the first conductor (FIG. 13A, item 137);  
5a second contact (FIG. 13A, item 139b) disposed on the substrate (FIG. 13A, item 131) and spaced apart from the first conductor (FIG. 13A, item 137) and the first contact (FIG. 13A, item 139c); and 
a third contact (FIG. 13A, item 142a) directly disposed on the first (FIG. 13A, item 139c) and second (FIG. 13A, item 139b) contacts and connecting the first (FIG. 13A, item 139c) and second (FIG. 13A, item 139b) contacts to each other.  

Regarding claim 102. Eriguchi et al discloses all the limitation of the semiconductor device of claim 1 above.
Eriguchi et al further discloses wherein the first to third (FIG. 13A, items 139b, 139c, 142b) contacts are disposed in an insulating layer (FIG. 13A, item 140).  

Regarding claim 8. Eriguchi et al discloses all the limitation of the semiconductor device of claim 1 above.
Eriguchi et al further discloses wherein the first conductor (FIG. 13A, items 137)  is a gate electrode ([0027]) and the first to third (FIG. 13A, items 139b, 139c, 142b) contacts are conductive structures ([0027], i.e. The conductor 142a is formed so as to be connected to the gate electrode 137 via the W plug 139c and be connected to the active region 135 via the W plug 139b.).

Claim(s) 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandhi et al (U.S. 6,594,813).

Regarding claim 1. Gandhi et al discloses a semiconductor device (FIG. 4B), comprising: 
a first conductor (FIG. 4B, item 408) disposed on a substrate (FIG. 4B, item 400); 
a first contact (FIG. 4B, item 410 attached to item 408) disposed on the first conductor (FIG. 4B, item 408);  
5a second contact (FIG. 4B, item 410 attached to item 404 in item 400) disposed on the substrate (FIG. 4B, item 400) and spaced apart from the first conductor (FIG. 4B, item 408) and the first contact (FIG. 4B, item 410 attached to item 408); and 
a third contact (FIG. 4B, item 412) directly disposed on the first (FIG. 4B, item 410 attached to item 408) and second (FIG. 4B, item 410 attached to item 404 in item 400) contacts and connecting the first and second contacts to each other (FIG. 4B, item 412 connects items 410 to each other).  

Regarding claim 3. Gandhi et al discloses all the limitation of the semiconductor device of claim 1 above.
Gandhi et al further discloses wherein the first (FIG. 4B, item 410 attached to item 408) and second (FIG. 4B, item 410 attached to item 404 in item 400) contacts are disposed in an insulating layer (FIG. item 402 under item 412) and the third contact  (FIG. 4B, item 412) is disposed on the 15insulating layer (FIG. 4B, item 402 under item 412).  
Regarding claim 4. Gandhi et al discloses all the limitation of the semiconductor device of claim 1 above.
Gandhi et al further discloses further comprising: a via (FIG. 4B, item 410 above item 412) disposed on the third contact (FIG. 4B, item 412); and a metal line (FIG. 4B, item 414, i.e. M-1) disposed on the via  (FIG. 4B, item 410 above item 412).  

Regarding claim 6. Gandhi et al discloses all the limitation of the semiconductor device of claim 4 above.
Gandhi et al further discloses wherein a bottom surface of the third contact (FIG. 4B, item 412) is coplanar with an upper surface of each of the first  (FIG. 4B, item 410 attached to item 408) and second (FIG. 4B, item 410 attached to item 404 in item 400) contacts.  

Regarding claim 8. Gandhi et al discloses all the limitation of the semiconductor device of claim 1 above.
Gandhi et al further discloses wherein the first conductor (FIG. 4B, item 408) is a gate electrode (Col 6, line 53, i.e. polysilicon gate 408) and the first to third contacts are conductive structures (Col 6, lines 58-65, i.e. conductive vias 410 are formed throughout the dielectric layer 402 in order to make an electrical connection down to the transistor devices, which electrical connection is made once a subsequent metallization layer is formed. In this embodiment, the conductive vias 410 are shown interconnecting a diffusion region 404 and a polysilicon gate 408 to a local interconnect metallization line 412a).

Claims 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al (U.S. 2016/0141291).

Regarding claim 1. Woo et al discloses a semiconductor device (FIG. 2A), comprising: 
a first conductor (FIG. 2A, item 105) disposed on a substrate (FIG. 2A, item 101); 
a first contact (FIG. 2A, item 203c) disposed on the first conductor (FIG. 2A, item 105);  
5a second contact (FIG. 2A, item 205a) disposed on the substrate (FIG. 2A, item 101) and spaced apart from the first conductor (FIG. 2A, item 105) and the first contact (FIG. 2A, item 203c); and 
a third contact (FIG. 2A, item 201b) directly disposed on the first (FIG. 2A, item 203c) and second (FIG. 2A, item 205a) contacts and connecting the first (FIG. 2A, item 203c) and second (FIG. 2A, item 205a) contacts to each other.  

Regarding claim 4. Woo et al discloses all the limitations of the semiconductor device of claim 1 above.
Woo et al further discloses further comprising: a via (FIG. 2A, item 207) disposed ([0023], i.e. M0 metal segments 201a through 201e may provide landing pads for vias 207a through 207c) on the third contact (FIG. 2A, item 201b); and a metal line (FIG, 2A, item 115; [0023], i.e. M1 layer 115) disposed ([0023]) on the via (FIG. 2A, item 207).  

Regarding claim 5. Woo et al discloses all the limitations of the semiconductor device of claim 4 above.
Woo et al further discloses wherein an upper surface of the third contact (FIG. 2A, item 201b) is coplanar (item with an upper surface  of each of the first (FIG. 2A, item 203c) and second (FIG 2A, item 205a) contacts.  

Regarding claim 7. Woo et al discloses all the limitations of the semiconductor device of claim 1 above.
Woo et al further discloses further comprising:  5a second conductor (FIG. 2A, items 105, on the right side of item 107) disposed on the substrate, wherein the second contact (FIG. 2A, item 107 connected to item 205a) is disposed between the first (FIG. 2A, items 105, on the left side of item 107) and second (FIG. 2A, items 105, on the right side of item 107) conductors.  

Regarding claim 8. Woo et al discloses all the limitations of the semiconductor device of claim 1 above.
Woo et al further discloses wherein the first conductor (FIG. 2A, item 107) is a gate electrode ([0003], gate electrodes (PC) 105) and the first to third contacts are conductive structures ([0023], i.e. The plurality of metal segments 201a through 201e of the M0 layer may be utilized to provide local interconnections between two or more CB contacts 203a through 203d and/or two or more CA contacts 205a through 205d in the IC device).

Claim(s) 1, 3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al (U.S. 7,012,308).

Regarding claim 1. Kato et al discloses a semiconductor device (FIG. 3B), comprising: 
a first conductor (FIG. 3B, item 20) disposed on a substrate (FIG. 3B, item 11); 
a first contact (FIG. 3B, item 16d) disposed on the first conductor (FIG. 3B, item 20);  
5a second contact (FIG. 3B, item 16c) disposed on the substrate (FIG. 3B, item 11) and spaced apart from the first conductor (FIG. 3B, item 20) and the first contact (FIG. 3B, item 16d); and 
a third contact (FIG. 3B, item 16a) directly disposed on the first (FIG. 3B, item 16d) and second (FIG. 3B, item 16c) contacts and connecting the first (FIG. 3B, item 16d) and second (FIG. 3B, item 16c) contacts to each other.  

Regarding claim 3. Kato et al discloses all the limitations of the semiconductor device of claim 1 above.
Kato et al further discloses wherein the first (FIG. 3B, item 16d) and second (FIG. 3B, item 16c) contacts are disposed in an insulating layer (FIG. 3B, item 15) and the third contact (FIG. 3B, item 16a) is disposed on the 15insulating layer (FIG. 3B, item 15).  

Regarding claim 7. Kato et al discloses all the limitations of the semiconductor device of claim 1 above.
Kato et al further discloses further comprising: 5a second conductor (FIG. 3B, item 20 on left) disposed on the substrate (FIG. 3B, item 11), wherein the second contact (FIG. 3B, item 16c) is disposed between the first (FIG. 3B, item 20 on left) and second (FIG. 3B, item 20 on right) conductors.  

Regarding claim 8. Kato et al discloses all the limitations of the semiconductor device of claim 1 above.
Kato et al further discloses wherein the first conductor (FIG. 3B, item 20) is a gate electrode (Col. 6, lines 40, i.e. Polysilicon electrode 20) and the first to third contacts are conductive structures (Col. 6, lines 32-41, i.e. metal interconnect layer 16X).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822